Not for Publication in West's Federal Reporter
      Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                     For the First Circuit


No. 02-1823

                     IVETTE GARCIA-FIGUEROA,

                      Plaintiff, Appellant,

                               v.

              COMMONWEALTH OF PUERTO RICO, ET AL.,

                     Defendants, Appellees.


        [Hon. Jay A. García-Gregory, U.S. District Judge]

          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF PUERTO RICO


                             Before

                      Boudin, Chief Judge,
                Campbell, Senior Circuit Judge,
                   and Lipez, Circuit Judge.



     Angel L. Rivera Colon on brief for appellant.
     Francisco A. Rullan and Quinones & Sanchez, P.S.C. on brief
for appellees.



                         March 3, 2003
          Per Curiam. After a thorough review of the record and of

the parties' submissions, we affirm.    Because appellant failed to

argue below that her Complaint did not include a claim under the

Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. ("ADA"),

the argument is forfeited.    See Plumley v. Southern Container,

Inc., 303 F.3d 364, 372 n. 7 (1st Cir. 2002) (arguments raised for

the first time on appeal are forfeited).    Whether the complainant

did attempt to state an ADA claim was surely debatable, but the

time and place for that debate in the first instance was in the

district court.

          In addition, appellant has failed adequately to argue

that she has a viable ADA claim.      Under the rule established in

Board of Trustees v. Garrett, 531 U.S. 356, 373-74 (2001), no cause

of action under the ADA for money damages can lie against the

Commonwealth, the Department of Education, or appellee Fajardo in

his official capacity.   See 28 U.S.C. § 2111.   Finally, we do not

address whether a cause of action could lie against appellee

Fajardo in his individual capacity, as appellant has not argued the

matter and hence it has been forfeited.    See Plumley, 303 F.3d at

372 n. 7 (argument not raised in appellate brief is forfeited).

This seems especially appropriate where the appellees addressed the

issue in detail in their appellate brief, yet appellant chose not

to file a reply brief.

          Affirmed.   See 1st Cir. Loc. R. 27(c).


                                -2-